—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered April 11, 1996, convicting defendant, after a jury trial, of attempted burglary in the third degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
The motion court properly concluded that the search of defendant’s bag was proper as incident to a lawful arrest since it was conducted simultaneously with defendant being handcuffed (see, People v Wylie, 244 AD2d 247, lv denied 91 NY2d 946), and defendant’s property had not yet been reduced to the exclusive control of the police. Contrary to defendant’s arguments, the requisite exigency was readily inferable from the of*160fleer’s testimony (People v Moore, 32 NY2d 67, 72, cert denied 414 US 1011). Concur — Ellerin, J. P., Nardelli, Rubin and Saxe, JJ.